Citation Nr: 1137954	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  09-32 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military duty from March 1952 to March 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, that determined new and material evidence was not submitted.

In March 2010, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.

In July 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The AMC/RO completed the additional development as directed, continued to deny the claim, and returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  By rating decision in January 1998, the RO denied a claim of service connection for right knee disability (on the basis that new and material evidence had not been submitted to reopen the claim).  The veteran did not appeal the decision.

2.  Evidence submitted since the January 1998 rating decision is cumulative to evidence previously of record; it is not material to the claim and does not by itself or when considered with previous evidence of record raise a reasonable possibility of substantiating the service connection claim for right knee disability.



CONCLUSIONS OF LAW

1.  The RO's January 1998 decision that determined new and material evidence was not submitted to reopen a claim for entitlement to service connection for right knee disorder is final.  38 U.S.C.A. § 7105 ((West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  The evidence received since the RO's January 1998 determination is not new and material, and the claim for entitlement to service connection for right knee disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to the issuant of the rating decision appealed, VA notified the Veteran in February 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The February 2009 letter also informed the Veteran why his prior claim was denied and what type of evidence is needed to reopen it.  The Board finds the letter fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  See 38 C.F.R. § 3.159(c).  Neither the Veteran nor his representative asserts any failure to assist him with his claims.  The evidence of record shows the RO and the AMC exhausted all reasonable efforts to obtain records the Veteran claims to have existed at the VA Medical Center, Cheyenne, WY.  Following that center's report that a search disclosed no records related to the Veteran, the AMC notified the Veteran and entered a Memorandum into the claims folder.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Id.  Hence, the Board may address the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

New and Material Evidence

The Veteran filed a claim of service connection for right knee disability in March 1956.  He was scheduled for a VA examination in May 1956 and failed to report.  In June 1956, his claim was denied by reason of his failure to report for the VA examination.  A January 1958 letter from the Veteran to VA in Lincoln, NE, requested a letter to the effect that he was "a 10-point Veteran" so he could obtain a 10-point preference for civil service employment.  VA's February 1958 reply informed the Veteran that his service treatment records showed that, while he was treated for a sore knee, there was no residual disability of the knee recorded on his physical examination at the time of the Veteran's discharge.  If that was not the case, the Veteran was invited to provide evidence of continued right knee disability.  Since the Veteran was not service connected, the VA letter advised, he would not be eligible for a disability preference.  The Veteran was only eligible to a military preference certificate for his service, which was included with the reply.

The Veteran applied for entitlement to service connection for right knee disability in April 1960.  The evidence of record at that time included the service treatment records, a lay statement from the Veteran's acting platoon sergeant, D.E.B., during the Veteran's tour in Korea, a private examination report, and the VA examination report.

Service treatment records of July 1954 note the Veteran's treatment for a contusion of the medial semilunar cartilage.  An Ace bandage was applied, and he was restricted to light duty for one week.  The February 1955 Report Of Medical Examination For Separation reflects no notations related to the right knee, and the lower extremities were assessed as normal.  Mr. B's statement notes his recall of the Veteran's injury, the Veteran wore a knee cast for some time, and the Veteran continued to have problems with the knee after he returned from Korea.  The April 1960 private examination report notes the Veteran's report of ruptured cartilage in both knees, and that a cast was applied.  He complained of knee pain, and that the knee sometimes felt like it would give away.  Physical examination revealed slight laxity of the cruciates but no swelling or loss of motion.  The examiner diagnosed a possible semilunar injury.

The June 1960 VA examination report reflects that there were no abnormal findings.  The examiner noted that there was no clinical evidence of any damage to the either knee, and that a diagnosis would depend entirely on the x-ray findings.  The x-ray report was interpreted as within normal limits.  The examiner diagnosed right knee injury by history, not found clinically or by x-ray.

A July 1960 rating decision denied the claim, as it was determined that there was no clinical or x-ray evidence of a current right knee disability, and an RO letter dated that same month notified the Veteran of the decision and of his appeal rights.  The Veteran did not appeal.

In July 1997, the Veteran again applied to reopen his claim.  He claimed an in-service right knee injury and added that he was awarded 19 percent disability by the U.S. Marine Corps upon his separation from active service.  A January 1998 rating action determined that new and material evidence had not been submitted to reopen the claim.  The veteran was advised of the decision and of his procedural and appellate rights in a letter dated in March 1988.  However, the veteran did not appeal.  This decision is final.  38 U.S.C.A. § 7105 ((West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).
Analysis

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; but cf. Shade v. Shinseki,  24 Vet. App. 110 (2010) (if new evidence is sufficient to trigger a VA examination under 38 C.F.R. § 3.159(c)(4), claim should be reopened).

VA received the Veteran's current application in January 2009.  The only evidence added to the record is the Veteran's additional written submissions and his testimony at the Board hearing.  While the aforementioned evidence is new, in the sense that it was not before the rating board in 1960 or subsequent years, it is cumulative and redundant, in that it does no more than repeat the Veteran's prior assertions that he was awarded a disability evaluation upon his separation for an in-service injury that was found to be an acute and transitory event.  The medical records previously added to the claims file do not even list a right knee disorder among the Veteran's current problem areas, and at the hearing, the Veteran did not really assert that he has a current right knee disorder.  See 38 C.F.R. § 3.159(a)(2).  He noted no more than occasional knee pain.  Pain alone is not a disability subject to service connection.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.).  Hence, the Board is constrained to find new and material evidence has not been submitted,

Since the Veteran has not carried his initial burden of submitting new and material evidence, the benefit-of-the-doubt rule is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

ORDER

New and material evidence to reopen a claim for entitlement to service connection for a right knee disability has not been received.  The petition to reopen is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


